DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 08/01/2019. 
The application has claims 1-16 present. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1-2  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 1 recites a “Method” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented on the claim is modifying or proposing modification of a contract – for example, to verify if a contract has been 

Limitations under prong 1:
The specific limitations of “determining whether the contract has been executed” (determining if a contract has been signed) and “prompting the consumer” (This could be interpreted as a person asking a question) appear to be nothing more than organized human activity.

Limitations under prong 2:
The limitations of “receiving an indication that a clause of a contract is suggested,” “receiving input from the consumer” (entering information) and “stored in the blockchain” (storing on a ledger), is insignificant extra-solution activity to the judicial exception (prong 2), as mere data gathering  (See MPEP 2106.05(g)), 

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 2: providing interpretation of the clauses further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claims 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 3 recites a “Method” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented on the claim is modifying or proposing modification of a contract – for example, to verify if a contract has been executed (signed) and allowing users from one of the parties involved in the contract to proposed modification to clauses of the contract . See par. 4, 6, 26 of the specification. The steps taken provide an opportunity to present suggestions or modification on how one of the parties would have wanted a clause of the contract to be drafted in order to be fair between parties.

Limitations under prong 1:
The specific limitations of “determining that a contract has been executed” (determining if a contract has been signed), appears to be nothing more than organized human activity. 




The limitations of “receiving an indication that a clause of a contract is suggested,” “renegotiation mechanism to be displayed to a user via a display” (providing a display to gather input from a user), “receiving input from consumer” (entering information) and “stored in the blockchain,” (storing on a ledger) is insignificant extra-solution activity to the judicial exception, as mere data gathering (See MPEP 2106.05(g)), 

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 4-6: determination of fairness of the clauses based on language in order to modify the clause further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claims 7-8: determination if the clause can be negotiated (change how it is written)  further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claims 9-10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 9 recites a “System” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented on the claim is modifying or proposing modification of a contract – for example, to verify if a contract has been executed (signed) and allowing users from one of the parties involved in the contract to proposed modification to clauses of the contract . See par. 4, 6, 26 of the specification. The steps taken provide an opportunity to present modifications of a clause that has been drafted in order that the contract is fair for both parties. 

Limitations under prong 1:
The specific limitations of “determining whether the contract has been executed” (determining if a contract has been signed) and “prompt the consumer” (This could be interpreted as a person asking a question)  appear to be nothing more than organized human activity. 

Limitations under prong 2:
The limitations of “receiving an indication that a clause of a contract is suggested,” “receiving input from the consumer” (entering information) and “store… as part of a blockchain” (storing on a ledger), is insignificant extra-solution activity to the judicial exception (prong 2), as mere data gathering  (See MPEP 2106.05(g)), 


Step 2B – not significant more.
Thus, the recited “System” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited System is non-statutory subject matter.

Claim 10: providing interpretation of the clauses further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 11 recites a “System” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented on the claim is modifying or proposing modification of a contract – for example, to verify if a contract has been executed (signed) and allowing users from one of the parties involved in the contract to proposed modification to clauses of the contract . See par. 4, 6, 26 of the specification. The steps taken provide an 
Limitations under prong 1:
The specific limitations of “determining that a contract has been executed” (determining if a contract has been signed), appear to be nothing more than organized human activity. 

Limitations under prong 2:
The limitations of “receiving an indication that a clause of a contract is suggested,” “renegotiation mechanism to be displayed to a user via a display” (providing a display to gather input from a user), “receiving input from consumer (entering information)” and “stored in the blockchain,” (storing on a ledger) is insignificant extra-solution activity to the judicial exception, as mere data gathering (See MPEP 2106.05(g)), 

Step 2B – not significant more.
Thus, the recited “System” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited “System” is non-statutory subject matter.

Claims 12-14: determination of fairness of the clauses based on language in order to modify the clause further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claims 15-16: determination if the clause can be negotiated (change how is written)  further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2 and 10, the phrase " a consumer-friendly interpretation of the clause; a business-friendly interpretation of the clause; or a balanced interpretation of the clause " renders the claim indefinite because it is unclear how this is measure or interpreted to be more consumer or business friendly. The specification fails to provide the meet and bounds for how consumer friendly or business friendly are measured. See MPEP § 2173.05(d). For purpose of examination the examiner will interpret as providing means to choose modified language or amendments (balanced) that are approved by both parties.   

Regarding claims 3 and 11, the phrase “wherein the input indicates whether the consumer prefers a business-friendly interpretation of the terms, a consumer-friendly interpretation of the clause, or a balanced interpretation of the clause" renders the claim indefinite because it is unclear how this is measure or interpreted to be more consumer or business friendly. The specification fails to provide the 

Regarding claims 4 and 12, the phrase “identifying the clause, and determining a fairness value associated with the clause, wherein the fairness value represents how balanced one or more terms of the clause are between the business and the consumer" renders the claim indefinite because it is unclear how this is measure or interpreted to be more consumer or business friendly. The specification fails to provide the meet and bounds for how consumer friendly, business friendly or balanced are measured. See MPEP § 2173.05(d). For purpose of examination the examiner will interpret the limitations as determined by an average relative difference between sample data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-3, 7, 8, 9-11, 15, 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over Matter (US 20040163050), in view of Wheeler et al. (US 20190102850).

In regards to claims (1 and 9), Matter teaches a method of evaluating a contract, the method comprising: by a computing device (see FIG. 1 para 50; computer environment): receiving an indication that a clause of a contract is suggested to be negotiated, wherein the contract is between a business and a consumer (see para 38, 47, 73; negotiating clauses to be modified); managing proposed changes to clauses, determining whether the contract has been executed (see para 131, 156; managing proposed changes for a clause and determining if it has been finalized), in response to determining that the contract has been executed, prompting the consumer to specify how the consumer would have preferred the clause to have been negotiated, receiving input from the consumer comprising one or more proposed changes to the clause, (see para 73-74, 131, 156; determining approval and providing means to enter proposal) and storing at least a portion of the received input as part of a transaction record that it is associated with the contract and the clause to which it pertains, wherein at least a portion of information stored in the transaction record is publicly available to one or more third parties (see para 38, 73-74, 122; external comment which are stored and are available for third parties) .
Although Matter teaches a transaction record storing suggestion for modification as provided above, it doesn’t specifically teaches storing in a blockchain
	However, Wheeler teaches storing  in a blockchain (see abstract; transaction from contracts are stored in public legers blockchain)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Wheeler teachings with the teachings of Matter with a reasonable expectation of success. It would have been motivated because it allows transactions to have public "witnesses."

In regards to claims (2 and 10), Matter further teaches wherein prompting the consumer to specify how the clause should be negotiated comprises causing a renegotiation mechanism to be displayed, wherein the renegotiation mechanism allows the consumer to choose one or more of the following: a consumer-friendly interpretation of the clause; a business-friendly interpretation of the clause; or a balanced interpretation of the clause (see para 156, 164-167, providing means to choose language that is approved by both – therefore balanced-)

In regards to claims (3 and 11), Matter teaches a method of evaluating a contract, the method comprising: by a computing device (see FIG. 1 para 50; computer environment): receiving an indication that a clause of a contract is suggested to be negotiated, wherein the contract is between a business and a consumer (see para 38, 47, 73; negotiating clauses to be modified), wherein the clause comprises one or more terms, determining whether the contract has been executed in response to determining that the contract has not been executed, causing a renegotiation mechanism to be displayed to a user via a display of a client electronic device such that the renegotiation mechanism is displayed in proximity to the one or more terms, receiving input from the consumer via the renegotiation mechanism (see FIG. 3-5 and associated para 61-70; provide means to write proposed changes and comments. See para 131, 156; managing proposed changes for a clause and determining if it has been finalized. See para 73-74, 131, 156; determining approval and providing means to enter proposal) wherein the input indicates whether the consumer prefers a business-friendly interpretation of the terms, a consumer-friendly interpretation of the clause, or a balanced interpretation of the clause (see para 156, 164-167, providing means to choose language that is approved by both – therefore balanced-) and storing at least a portion of the received input as part of a transaction record so that it is associated with the contract and the clause to which it pertains, wherein at least a portion of information stored in the (see para 38, 73-74, 122; external comment which are stored and are available for third parties).
Although Matter teaches a transaction record storing suggestion for modification as provided above, it doesn’t specifically teaches storing in a blockchain
	However, Wheeler teaches storing  in a blockchain (see abstract; transaction from contracts are stored in public legers blockchain)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Wheeler teachings with the teachings of Matter with a reasonable expectation of success. It would have been motivated because it allows transactions to have public "witnesses."
 
In regards to claims (7 and 15), teaches The method of claim 6, further comprising determining a likelihood that the clause can be negotiated (see para 131-133, 156, 165-167 – provides means for seeing previously approved changes and also feedback information)

In regards to claims (8 and 16), teaches The method of claim 7, wherein determining a likelihood that the clause can be negotiated comprises: receiving information from one or more of the following: a historical data store comprising information about terms and conditions of one or more contracts that are similar to the contract (see para 47, 131-133; provide means to see similar information), or an economic impact data store comprising information indicating whether one or more financial terms of the contract will be altered by negotiating the clause; using the received information to generate a suggestion as to whether the clause should be negotiated; and sending a notification to the computing device, wherein the notification comprises the suggestion (see para 47, 131-133, 156, 165-167 – provides means for seeing previously approved changes (historical data), provides means to see suggestions).

Claims (4, 5, 12 and 13)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matter (US 20040163050), in view of Wheeler et al. (US 20190102850) as used in claims above , in view of Chaloulos et al (US 20200320428).

In regards to claims (4 and 12), Matters doesn’t specifically teach further comprising: receiving, by a language evaluation system, at least a portion of the contract that includes the clause, identifying the clause, and determining a fairness value associated with the clause, wherein the fairness value represents how balanced one or more terms of the clause are between the business and the consumer.
Chaloulos teaches further comprising: receiving, by a language evaluation system, at least a portion of the contract that includes the clause, identifying the clause, and determining a fairness value associated with the clause, wherein the fairness value represents how balanced one or more terms of the clause are between the business and the consumer (see para 104-112: teaches evaluating fairness using an average relative difference between sample data).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use teachings Chaloulos with the teachings of Matter with a reasonable expectation of success. It would have been motivated because it allows more accuracy to calculate using data that has been previous identified.

In regards to claims (5 and 13), Matters doesn’t specifically teach wherein determining a fairness value associated with the clause comprises receiving information from one or more data stores in 
Chaloulos teaches wherein determining a fairness value associated with the clause comprises receiving information from one or more data stores in communication with the language evaluation system, and comparing at least a portion of the received information to the one or more terms.
 (see para 104-112: teaches evaluating fairness using an average relative difference between sample data and comparing).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use teachings Chaloulos with the teachings of Matter with a reasonable expectation of success. It would have been motivated because it allows more accuracy to calculate using data that has been previous identified.

Claims (6 and 14)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matter (US 20040163050), in view of Wheeler et al. (US 20190102850) in view of Chaloulos et al (US 20200320428) and further in view of Karov et al. (US 20130006613)

In regards to claims (6 and 14), Matter doesn’t specifically teaches further comprising: in response to the fairness value indicating a business-friendly interpretation of the one or more terms, sending the clause to a language modification system 
Karov teaches further comprising: in response to the fairness value indicating a business-friendly interpretation of the one or more terms, sending the clause to a language modification system (see para 26, 41, 53, 55; teaches a language correction system based on an evaluation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use teachings Karov with the teachings of Matter with a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144